Citation Nr: 0827050	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  03-37 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to a back condition.

2. Entitlement to service connection for basal/squamous cell 
carcinoma.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The veteran had active duty service from November 1963 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2002 and April 2003 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).

These issues have previously been before the Board on 
multiple occasions.  Most recently, in a July 2006 remand, 
the Board remanded both issues for notification in compliance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
and for the AMC/RO to associate outstanding VA treatment 
records with the claims file.  These additional notice and 
development actions has been completed, and the case is ready 
for review on the merits. 


FINDINGS OF FACT

1. A bilateral hip disability was not manifested during the 
veteran's active service or for many years after separation 
from service, nor is a bilateral hip disability otherwise 
related to such service.

2. Basal/squamous cell carcinoma was not manifested during 
the veteran's active service or for many years after 
separation from service, nor is basal/squamous cell carcinoma 
otherwise related to such service.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for a bilateral hip disorder are not met. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.310 (2007).

2. The criteria for the establishment of service connection 
for basal/squamous cell carcinoma are not met. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in June 2002, subsequent to its initial adjudication 
of the claims.  In addition, he was provided appropriate 
notice concerning the effective-date and disability-
evaluation elements of his claims in a letter mailed in May 
2006.

Although the veteran was not provided notice with respect to 
the disability rating or effective date element of his claims 
until May 2006, after the initial adjudication of the claims, 
the Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the veteran's claimed PTSD.  Consequently, 
no disability rating or effective dates will be assigned, so 
the failure to provide timely notice with respect to those 
elements of the claims was no more than harmless error.

The Board acknowledges that the veteran has not been afforded 
a VA examination in response to his claims, but has 
determined that no such examination is required in this case 
because the medical evidence of record is sufficient to 
decide the claim and there is no reasonable possibility that 
such an examination would result in evidence to substantiate 
the claim.  In this regard, the Board notes that the veteran 
has received treatment for his claimed disabilities by the VA 
Medical Center (VAMC), and these treatment records have been 
obtained and associated with the claims file.

The record also reflects that the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran, nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claims.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims in a 
February 2008 Supplemental Statement of the Case.  There is 
no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the 
veteran's claims.

Law and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2007).  This rule does not mean that any manifestations in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

It is now well settled law that in order to be considered for 
service connection, a claimant must first have a disability. 
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists]. 

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Service connection for a bilateral hip disorder, to include 
as secondary to a low back condition

The veteran contends that his bilateral hip disorder is 
secondary to his low back condition.  However, the veteran 
must establish service connection to the underlying 
disability before any additional related disability may be 
considered to be secondarily service connected.  38 C.F.R. 
§ 3.310.  Since service connection for a low back condition 
has not been established, any claim for service connection as 
secondary to this disability must be denied.    

Nevertheless, the Board will consider the claim for service 
connection for a bilateral hip disorder on a direct basis.  
The veteran's service medical records do not show any 
complaints or treatments for any hip disorders.  In a July 
2002 statement, the veteran stated that he began treatment 
for his bilateral hip disorder in 2001, many years after his 
discharge from active duty service.  With respect to negative 
evidence, the Court held that the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999).  VA treatment 
records, dated June 2006, show that the veteran has mild 
bilateral arthritis of the hips as confirmed by X-rays.  
There is no indication anywhere in the record that the 
veteran's bilateral hip disorder may be etiologically related 
to any incident of his active duty service.  Without any 
competent medical evidence showing an etiological 
relationship between the veteran's bilateral hip disorder and 
any incident of active duty service, service connection must 
be denied.  38 C.F.R. § 3.303.

Service connection for basal / squamous cell carcinoma

The veteran's service medical records do not show any 
complaints or treatments for skin disorders.  Nevertheless, 
in his substantive appeal, dated June 2004, the veteran 
contends that his skin cancer disorder is related to constant 
sun exposure during active duty service.  The veteran's DD 
214 lists his military occupational speciality as a 
construction machine operator, which would be consistent with 
the veteran's reports of long periods of sun exposure.  The 
Board finds that the veteran's report of long periods of sun 
exposure credible and as such, establishes an in-service 
event under 38 C.F.R. § 3.303.

VA treatment records and private medical records show that 
the veteran has been treated for skin cancer since 
approximately 1991.  Private medical records, dated February 
1991 show that the veteran was treated for squamous carcinoma 
and reference sun exposure as being the only environmental 
factor that may be an etiology for the disorder.  There are 
no other medical records referencing any event in the 
veteran's active duty service that may be etiologically 
related to his current skin disorders, including sun 
exposure.   

The Board finds that the medical evidence does not show that 
the veteran's skin cancer is etiologically related to any 
incident of his active service.  Although the veteran for 
many years sought treatment for skin cancer, the medical 
evidence does not show that it is etiologically related to 
any incident of his active duty service, including sun 
exposure.  Private medical records, dated February 1991, 
reference long term sun exposure, but do not state with any 
medical certainty that it is etiologically related to the 
veteran's skin cancer.  Medical opinions expressed in 
speculative language ("could have caused", etc) do not 
provide the degree of certainty required for medical nexus 
evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Without medical 
evidence establishing an etiological link to sun exposure 
during active duty service, service connection for skin 
cancer must be denied. 


ORDER

Service connection for a bilateral hip disability, to include 
as secondary to a low back condition, is denied. 

Service connection for basal / squamous cell carcinoma is 
denied. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


